Citation Nr: 0914048	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-36 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2007 rating decision of the 
RO in St. Petersburg, Florida, which denied service 
connection for PTSD.

Subsequent to the issuance of the October 2007 statement of 
the case (SOC), the Veteran submitted additional evidence 
which was not considered by the RO.  The Veteran, through his 
representative, has waived RO consideration of that evidence 
in a February 2009 submission.  The Board may consider the 
appeal.  38 C.F.R. § 20.1304 (2008).

In February 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

The issue of service connection for Hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The Veteran did not engage in combat.

2. There is no credible supporting evidence that the 
Veteran's alleged inservice stressors occurred.

CONCLUSION OF LAW

The Veteran's PTSD was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in May 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  In addition, the letter provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
certain service personnel records are in the file.  VA 
treatment records have also been associated with the record.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

The Board notes that VA undertakes unit record searches to 
assist in developing claims for PTSD.  In order to perform 
unit record searches, the VA Adjudication Manual requires 
that the claimant provide: (a) a stressor that can be 
documented; (b) the location where the incident took place; 
(c) the approximate date (within a two-month period) of the 
incident, and (d) the unit of assignment at the time the 
stressful event occurred.  See M21-1MR, Part IV, Subpart ii, 
I.D.14.d.  The Board notes that this requirement is 
applicable to all PTSD claims where, as here, unit records 
must be searched to find credible supporting evidence of the 
stressors.  The Veteran was notified of these requirements in 
the PTSD questionnaire.  The Board must emphasize that the 
requirements above are the minimum requirements to perform a 
search.  See id.  As discussed below, the Veteran has not 
provided sufficient information, including the approximate 
dates and the names of the individuals who allegedly died in 
training, so as to enable a proper search to verify any 
stressors that could have been documented.  The burden lies 
on the Veteran to cooperate with VA.  While VA has a 
statutory duty to assist the Veteran in developing evidence 
pertinent to a claim, the Veteran also has a duty to assist 
and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991). Therefore, the Board finds that the 
claims file contains all available evidence pertinent to the 
claim, as well as sufficient evidence to make a decision on 
the claim.  VA has fulfilled its duty to assist the Veteran 
in obtaining all outstanding records and attempting to verify 
his claimed PTSD stressors.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In this case, the Veteran has provided evidence of a current 
diagnosis and a nexus to service.  However, as explained 
below, the Board must deny this claim because of a lack of 
evidence of an inservice incurrence.  The Board concludes an 
examination is not needed in this case because the only 
evidence indicating the Veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The U.S. Court of Appeals for Veterans Claims 
has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to section 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends he has PTSD as a result of alleged 
inservice stressors.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  Criterion A for a PTSD diagnosis 
requires that the "person has been exposed to a traumatic 
event in which...the person experienced, witnessed or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others...."  DSM-IV, at 209.

The Veteran has submitted a February 2009 letter from his VA 
psychologist, which diagnoses him with PTSD as of March 2007 
and attributes the PTSD to stressors that he experienced in 
service.  The Board is unable to accept the diagnosis as 
based upon confirmed stressors because the record does not 
contain independent evidence which confirms the Veteran's 
account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). The 
Board is not required to accept a veteran's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, if 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.  If, 
however, VA determines that the veteran did not engage in 
combat with the enemy or that his alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002).  
However, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 42 (1997).

As an initial matter, it is noted that none of the evidence 
of record suggests that the Veteran engaged in combat, nor 
has the Veteran made such an assertion.  His military 
occupational specialty was a motor vehicle operator, and he 
did not receive any awards indicative of combat.  In fact, 
although the Veteran served during the Vietnam Era, he 
acknowledges that he never went to Vietnam.  As such, the 
Board finds that the Veteran did not participate in combat.  
See 38 C.F.R. § 3.304(f)(1).  Without evidence of combat, the 
record must instead contain service records or other evidence 
to corroborate the Veteran's testimony or statements as to 
the claimed stressors.  See Moreau, supra.

The Veteran claims a variety of stressors that took place 
during service.  At a March 2007 VA psychiatry consultation, 
the Veteran reported that he saw a number of people get 
killed during training.  He explained that on one occasion a 
recruit was having heart problems and the Veteran ran to the 
infirmary to seek help while others administered CPR; the 
Veteran thinks that the young man never made it.  The Veteran 
also reported that he saw several recruits die while doing 
physical training.  Additionally, he described another 
occasion in which he and two other Marines were told to sit 
in a tent and watch while tanks were firing down the range to 
either side of them.  In his July 2007 stressor statement, 
the Veteran alleged that he was abused by his drill 
instructors during basic training at Paris Island, South 
Carolina.  He described an incident in which a drill 
instructor slammed an M-14 rifle into his left shoulder 
during rifle drill and another incident in which he was 
choked by a staff sergeant.  The Veteran also related 
incidents in which a Marine from another platoon committed 
suicide and a young man was shot in the face with an M-14 
while out in the field.  The Veteran further explained that 
he felt he was treated unfairly as a result of racial 
discrimination.  Moreover, he indicated that witnessing the 
injuries that others had suffered in Vietnam made him scared, 
as did seeing pictures of dead bodies piled up.  

After reviewing and weighing all the evidence of record, the 
Board finds that the record, at this point, reflects 
stressors that cannot be documented, or are unverified.  
Without the combat presumption, this evidence is insufficient 
to support the Veteran's claim.  See Moreau, supra.  
Regarding the Veteran's contentions that a Marine in another 
platoon committed suicide and that he saw other people's 
injuries from Vietnam and pictures of dead bodies, the Board 
finds that these alleged stressors are incapable of being 
verified given the lack of provided detail.  Moreover, the 
incident in which the Veteran was allegedly choked by a staff 
sergeant and the incident in which he had an M-14 rifle 
slammed into his shoulder would not have been documented; the 
Veteran testified at the February 2009 Travel Board hearing 
that he did not seek medical treatment following these 
incidents.  

To the extent that the Veteran's alleged stressors do meet 
the DSM-IV requirements, the Board finds that there is no 
independent evidence to confirm that these events in fact did 
take place.  None of the service treatment records or service 
personnel records contain any information that could be used 
to verify the alleged stressors.  As documented in the claims 
file, VA made a formal finding in August 2007 on the lack of 
information required to verify stressors in connection to the 
PTSD claim.  It was determined that the stressor information 
provided by the Veteran was insufficient to send to CURR 
and/or insufficient to research the case for a Marine Corps 
record, that all efforts to obtain the needed information had 
been exhausted, and that any further attempts would be 
futile.  The Veteran was notified of the formal finding in 
the August 2007 rating decision and the October 2007 SOC.  
While the Veteran did provide additional information about 
his alleged stressors during his testimony at the February 
2009 hearing, the Board finds that information such as the 
name of the recruit who experienced heart problems being 
"either McCl[] or McCu[] or something like that" is 
insufficient to assist VA in verifying the stressors.  In 
addition, the Veteran has at no point provided approximate 
dates (within a two-month period) and names concerning the 
individual who was allegedly shot in the face or any of the 
other individuals whose death he allegedly witnessed during 
physical training.  The vague and general nature of the 
stressor allegations, when considered along with the contents 
of the Veteran's service personnel records and service 
treatment records, are highly probative and tend to disfavor 
the claim.  

Given that that there is no credible supporting evidence to 
show that the Veteran's alleged in-service stressors actually 
occurred, the Board concludes that service connection for 
PTSD is not warranted.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

The Veteran filed a claim of service connection for Hepatitis 
C in September 2008.  Although a December 2008 notice of 
disagreement indicates that a rating decision denying the 
claim was issued on October 29, 2008, a copy of this rating 
decision is not of record.  In addition, there is no 
indication that a statement of the case (SOC) has been issued 
to the Veteran.  As it appears that the Veteran has initiated 
an appeal by filing a timely NOD, the claim must be remanded 
to allow the RO to provide the Veteran with an SOC on this 
issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, the issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file a copy 
of the October 2008 rating denying 
service connection for Hepatitis C.

2. Provide the Veteran with an SOC as to 
the issue of entitlement to service 
connection for Hepatitis C.  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


